

 

--------------------------------------------------------------------------------





 


 


 
Shenzhen House Lease Contract
 


 


 


 


 


 


 


 


 


 


 
Prepared By Shenzhen Housing Lease Administration Office
 
 
 

--------------------------------------------------------------------------------

 

 
Leasor (Party A):
Zhao Xiangqing and Yu Qiudong
Address:
Rm.12 A, E Building, Tianebao, OCT, Nanshan District, Shenzhen City
Postal code:
 
Tel:
 13510021112
Entrusted agent:
 
Address:
 
Postal code:
 
Tel:
 
       
Lessee (Party B):
Global Pharma Enterprise Group Limited
Address:
No. 2503, New World Center, West Yitian Road, Futian District, Shenzhen City
Postal code:
 
Tel:
 83039661
License or ID No.
440301103979888
Entrusted agent:
 
Address:
 
Postal code:
 
Tel:
 

 
This contract has been made by and between Party A and Party B through friendly
negotiation, in accordance with the Regulations of Shenzhen Special Economic
Zone on Lease of Houses and the relevant provisions.
 
Article 1: Party A leases the house located in No. 2503, 2504, 2505, New World
Center, North Fozhong Road, West Yitian Road, Futian District, Shenzhen
(hereinafter referred to the “Leased House”) to Party B, covering the building
area of totally 349.79 m2, with the entire building floors of 54.
 
Owner of Leased House: Zhao Xiangqing and Yu Qiudong
No. of House Ownership Certificate or other effective certificate:
441621197112184828 ;
 
Article 2: The lease term is of two years, from Dec. 1, 2010 to Nov. 30, 2012
 
Article 3: Party A leases the House to Party B for office administration.
 
If Party B uses the House for other purposes, which shall be approved by Party
A, and in this case, it shall handle the reporting procedures for changing the
house purposes abiding by relevant laws and regulations, and guarantee that it
complies with the relevant national firefighting regulations.

 
Article 4: Party A shall guarantee that the purposes listed in Article 3 comply
with relevant laws and regulations.
 
Party B shall guarantee that the house using complies with the relevant laws and
regulations during the lease term.

 
Article 5: the unit rent of the Leased House is 164.30 Yuan/m2 each month, and
the total monthly rent is 57,500 Yuan.
 
Party B shall pay the rent before the fifth day of each month to Party A.
 
Article 6: Party A shall deliver the Leased House to Party B before Nov. 30,
2011.
 
 
 

--------------------------------------------------------------------------------

 
 
If Party A doesn’t deliver the Leased House before the above time, Party B can
request to extend the contract term, which shall be confirmed in the written
form by the two parties.
 
Article 7: During the lease term, Party A shall be responsible for paying the
house property tax, land using fees and lease management fees; and Party B shall
be responsible for paying the water & electricity fees, health fees and house
(building) management fees.

 
Article 8: The fee that shall be paid by Party B is paid by Party A in the first
month, and Party B shall return this amount to Party A within 10 days after
using of 1 month. The following fees shall be paid in advance, based on the
standard of the paid amount of last month and the time before the (__)  day of
each month (the __ day of the __ month of each quarter). The prepaid amount of
last time shall be settled at the next time.
 
Party A shall issue the relevant certificates when settling the fees of Party B.
 
If Party B doesn’t prepay the fees over one month, Party A has right to urge. If
Party B owes the fees over one month, Party A has right to stop the using of the
relevant facilities. If the two parties have the separate agreement, they shall
comply with the agreement.

 
Article 9: This Contract allows the deposit guarantee. When Party A delivers the
Leased House, Party B shall receive the rent of two months as the deposit,
namely, 100,000 Yuan.
 
Party A shall issue the receipt to Party B when receiving the deposit.

 
Party A and Party B shall execute the articles of the Contact, if one party
violates the contract, it shall assume the relevant responsibility for breach of
the Contract.

 
Article 10: Party A shall guarantee the safety of the House and inside
facilities, and comply with the relevant requirements of laws and regulations.
Party B shall normally use the facilities and avoid the abnormal damage. When
terminating the Contract, Party B shall deliver the House promptly, and
guarantee the good state of the House and inside facilities (excluding the
normal damage), meanwhile, it shall pay off all the fees.

 
Article 11: During the lease term, if the House and inside facilities are
damaged normally or faulted, which shall be promptly notified to Party A and
adopted effective measures; Party A shall repair the House or facilities
within days after receiving the notice of Party B; if Party B cannot notify
Party A or Party A refuses to repair, Patty B can take the repair works after
checking of the contract registration organ.
 
The relevant repair fees (including the repair of Party B) shall be assumed by
Party A.

 
Article 12: If the Leased House and facilities are damaged or faulted owing to
improper or irrational use, Party B shall be responsible for repairing or
compensating. If Party B refuses to repair or compensate, Party A shall take the
repair works after checking of the contract registration organ, and the repair
fees shall be assumed by Party B.

 
Article 13: If Party A needs to reconstruct, extend or decorate the Leased House
within the term of the Contract, it shall be implemented after being agreed by
Party B and approved by the government relevant department. Party A and Party B
shall enter the written agreement on this additionally.
 
 
 

--------------------------------------------------------------------------------

 
 
With permission of Party A and approval of the government relevant department,
Party B can decorate the Leased House within the term of the Contract. Party A
and Party B shall enter the written agreement on this additionally.
 
Article 14: Without written permission of Party A, Party B shall not sublease
the Leased House to other person wholly or partly. If it is agreed by Party A,
Party B shall handle registration procedures to the competent authority of house
lease; however, the termination date of sublease shall not be later than the
former lease term of Party B and Party B shall promise that the sub-lessee will
not sublease the house.

 
Article 15: If Party A needs to transfer the Leased House wholly or partly
within the term of the Contract, it shall notify Party B one month in advance.
Party B has the right of preemption under the same conditions.
 
If the Leased House is transferred to other person, Party A shall guarantee that
the transferee will continue to perform the Contract.

 
Article 16: In case one of the following situations occurs during the term of
the Contract, the Contract will be terminated automatically;
 
(1)
The Contract cannot be performed owing to force majeure or accidents;

 
(2)
The government decides to expropriate the land of the Leased House and the
Leased House needs to be removed.

 
Article 17: In case one of the following situations occurs, Party A has the
right to terminate the Contract and Party B shall compensate Party A’s loss
aroused;
 
(1)
Party B fails to pay rent over one month;

 
(2)
Various fees owed by Party B is up to Yuan;

 
(3)
Party B changes the use purpose of the Leased House privately without permission
of Party A and approval of the relevant department;

 
(4)
Party B violates the agreement in Article 12 of the Contract, does not assume
the maintenance responsibility or pay the maintenance fee, to seriously damage
the house or equipment;

 
(5)
Party B decorates the Leased House without written permission of Party A and
approval of the relevant department;

 
(6)
Party B subleases the Leased House to other person without written permission of
Party A.

 
If Party A independently terminates the Contract owing to the above reasons, it
shall notify Party B to move from and return the Leased House in written. The
balance of advance payment shall be returned to Party B. Party A has the right
to refuse to return the deposit.
 
Article 18: In case one of the following situations occurs, Party B has the
right to terminate the Contract and Party A shall compensate Party B’s loss
aroused;
 
(1)
Party A fails to deliver the Leased House over two days;

 
(l2)
Party A violates the agreement in Article 4 of the Contract and causes that
Party B cannot continue to use the Leased House according to its purpose;

 
 
 

--------------------------------------------------------------------------------

 
 
(3)
Party A violates the agreement in Article 11 of the Contract, does not assume
the maintenance responsibility or pay the maintenance fee, to cause Party B
cannot continue to use;

 
(4)
Party A reconstructs, extends or decorates the Leased House without permission
of Party B and approval of the relevant department.

 
If Party B terminates the Contract independently owing to the above reasons, it
shall notify Party A in written timely, move from the Leased house, and has the
right to require Party A returning twice deposit, or paying the liquidated
damages Yuan (in capital) and return the overpayment.

 
Article 19: If Party B needs to lease the house at the expiration of the
Contract, it shall put forward to Party A one month before the expiration date;
if Party A shall lease the Leased House, and Party B shall have priority to rent
under the same conditions.
 
If Party A and Party B come to an agreement on lease, both parties shall renew
the Contract and re-register to the registration authority of contract.
 
Article 20: After terminating the Contract, Party B shall move from the Leased
House within 3 days after terminating and return it to Party A. If Party B
delays to move from or return the Leased House, Party A has the right to appeal
to the People’s Court.
 
Article 21: If Party B delays to pay rent, it shall pay late fee to Party A and
the late fee amount is overdue days multiply by ‰ of monthly rent.

 
Article 22: If Party B privately subleases the Leased House to other person
wholly or partly, it shall pay the liquidated damages to Party A according
to Yuan (in capital) per square meter per month (day) of the sublease area.

 
Article 23: If both parties do not perform the obligations agreed by the
Contract and cause loss to the other party, the actual loss and the expected
earning shall be compensated.

 
Article 24: Any increasing or cancellation of terms in the Contract of both
parties shall be listed in the supplement sheet of the Contract and the contents
in the supplement sheet shall cover equal legal force with the Contract.
 
Matters unmentioned here shall be signed the supplement agreement by both
parties through negotiation; the supplement agreement shall cover equal legal
force with the Contract after registering to the former registration authority
of contract.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 25: Dispute aroused by performing the Contract shall be solved by both
parties through negotiation; if the negotiation fails, it can be mediated by the
registration authority of the Contract, or:
 
oApply for arbitration from Shenzhen Arbitration Commission;
 
oApply for arbitration from Shenzhen Branch of China International Economic and
Trade Arbitration Commission;
 
oAppeal to the People’s Court;
 
(Both parties shall select one of the above dispute solution methods through
negotiation and tick “√” in the corresponding option).
 
Article 26: The original copy of the Contract is in Chinese.

 
Article 27: The Contract has four copies, with Party A and Party B holding one
respectively, and one for the registration authority of contract, and one for
the relevant department.

 
Article 28 The Contract shall come into force after signed by both parties.


 
Party A (seal): Yu Qiudong
Legal representative:
Tel: 13510021112
Bank account:
Entrusted agent (seal):                                     Nov.17, 2010
 
 
Party B (seal):
Legal representative:
Tel:
Bank account:
Entrusted agent (seal): Zhang Yan                         Nov.17, 2010
 
Registrant or filing person (seal):


Registration authority of contract (seal):
 
Date:
 
 
 

--------------------------------------------------------------------------------

 